Citation Nr: 0725858	
Decision Date: 08/20/07    Archive Date: 08/29/07

DOCKET NO.  04-20 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C. § 1318.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Celeste Farmer Krikorian, Associate Counsel
INTRODUCTION

The veteran served on active duty from October 1954 to 
October 1974.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.

The issue of entitlement to service connection for cause of 
the veteran's death is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The official death certificate shows that the veteran 
died in July 2002.

2.  At the time of death, the veteran was service-connected 
for two disabilities - residuals of a cholecystectomy and 
bilateral hearing loss -- at a zero percent combined 
disability evaluation.

3.  The veteran was not a prisoner of war.

4.  The veteran was not evaluated as totally disabled from a 
service-connected disability for ten continuous years 
immediately preceding death nor was he rated totally disabled 
continuously after his last discharge from service in 1974 
for a period of not less than five years immediately 
preceding death.




CONCLUSION OF LAW

The criteria for entitlement to DIC under the provisions of 
38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 1318, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.22, 20.1106 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks entitlement to DIC benefits under the 
provisions of 38 U.S.C. § 1318.  The appellant filed her 
claim in September 2002, and neither the appellant nor her 
representative has made any specific contentions as to why 
she is entitled to DIC benefits under section 1318.

At the time of his death, the veteran was service connected 
for bilateral hearing loss and residuals of a cholecystectomy 
at a zero percent combined evaluation.  

According to 38 U.S.C.A. § 1318(a) (West 2002), benefits are 
payable to the surviving spouse of a "deceased veteran" in 
the same manner as if the death were service connected.  A 
"deceased veteran" for purposes of this provision is a 
veteran who dies not as the result of his or her own willful 
misconduct and who either was in receipt of or entitled to 
receive compensation at the time of death for service- 
connected disabilities rated totally disabling.  38 U.S.C.A. 
§ 1318(b) (West 2002); 38 C.F.R. § 3.22 (2006).

38 U.S.C. § 1318(b) authorizes payment of DIC only in cases 
where the veteran had, during his lifetime, established a 
right to receive total service-connected disability for the 
required statutory period or would have established such a 
right if not for clear and unmistakable error (CUE).  See 38 
C.F.R. § 3.22.

Even if the veteran died of non-service-connected causes, VA 
will pay death benefits to the surviving spouse or children 
in the same manner as if the veteran's death were service-
connected if: 1) the veteran's death was not the result of 
his own willful misconduct, and 2) at the time of death, the 
veteran was receiving, or was entitled to receive, 
compensation for service-connected disability that was: i) 
rated by VA as totally disabling for a continuous period of 
at least 10 years immediately preceding death; ii) rated by 
VA as totally disabling continuously since the veteran's 
release from active duty and for at least 5 years immediately 
preceding death; or (iii) rated by VA as totally disabling 
for a continuous period of not less than 1 year immediately 
preceding death, if the veteran was a former prisoner of war 
who died after September 30, 1999.  38 C.F.R. § 3.22(a). 

For purposes of this section, "entitled to receive" means 
that at the time of death, the veteran had a service- 
connected disability rated totally disabling by VA but was 
not receiving compensation because: 1) VA was paying the 
compensation to the veteran's dependents; 2) VA was 
withholding the compensation under authority of 38 U.S.C. § 
5314 to offset an indebtedness of the veteran; 3) the veteran 
had applied for compensation but had not received total 
disability compensation due solely to clear and unmistakable 
error in a VA decision concerning the issue of service 
connection, disability evaluation, or effective date; 4) the 
veteran had not waived retired or retirement pay in order to 
receive compensation; 5) VA was withholding payments under 
the provisions of 10 U.S.C. § 1174(h)(2); 6) VA was 
withholding payments because the veteran's whereabouts were 
unknown, but the veteran was otherwise entitled to continued 
payments based on a total service-connected disability 
rating; or 7) VA was withholding payments under 38 U.S.C. § 
5308 but determines that benefits were payable under 38 
U.S.C. § 5309.  38 C.F.R. § 3.22(b).

Consequently, the current state of the law is such that 
claims for DIC benefits under 38 U.S.C.A. § 1318 must be 
adjudicated with specific regard given to decisions made 
during the veteran's lifetime and without consideration of 
hypothetical entitlement for benefits raised for the first 
time after a veteran's death.


As noted above, the veteran died in July 2002 and was service 
connected for bilateral hearing loss and residuals of a 
cholecystectomy at a zero percent evaluation at the time of 
his death.  He was not a prisoner of war during his active 
military duty.  He separated from service in October 1974, 
and he was not in receipt of a total disability rating based 
on service- connected disabilities at the time of his death.  
As the veteran was not a prisoner of war; was not at the time 
of death rated by VA as totally disabling for a continuous 
period of at least 10 years immediately preceding death; and 
was not rated by VA as totally disabling continuously since 
his release from active duty and for at least five years 
immediately preceding death, the Board finds that none of the 
requirements are met for a grant of DIC benefits under 38 
U.S.C.A. § 1318.

Further, the record does not indicate that the appellant has 
specifically alleged that there was CUE in any final rating 
decision.  As the appellant has not raised this matter, the 
Board concludes that no further action or consideration is 
warranted as to this particular portion of the § 1318 
analysis.  While the Board sympathizes with the appellant, it 
can find no legal basis under which to grant a claim for DIC 
benefits pursuant to 38 U.S.C.A. § 1318.

Consequently, the appellant's claim for DIC benefits under 38 
U.S.C.A. § 1318 must be denied.

Duties to Notify and to Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The notice requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, defined to 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

The Board observes that the RO did send the appellant a 
notice letter in October 2002 but the letter did not provide 
the claimant with all the general notice requirements set 
forth in Quartuccio prior to the March 2003 adverse 
determination on appeal.  Pelegrini, 18 Vet. App. at 120.  
However, a subsequent notice letter dated in July 2003 
addressed the elements required by Quartuccio and 
effectively, cured any substantive deficiencies made in the 
earlier October 2002 notice.

The Board acknowledges that the veteran's claims folder was 
sent to the Board in 2004 and that the specific notice 
required See Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
(as the degree of disability and effective date of the 
disability are part of a claim for service connection, VA has 
a duty to notify claimants of the evidence needed to prove 
those parts of the claim), was, therefore, not provided to 
the claimant.  To the extent that Dingess might apply to a 
claim for DIC benefits under Section 1318, the Board 
concludes that there is no prejudice to the appellant as the 
claim has been denied and there are, therefore, no issues 
concerning the disability evaluation or effective date to be 
assigned.  


In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
Federal Circuit held that any error by VA in providing the 
notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial.  In other words, VA 
has the burden of rebutting this presumption by showing that 
the error was not prejudicial to the claimant in that it does 
not affect the essential fairness of the adjudication.  To do 
this, the VA must demonstrate: (1) that any defect was cured 
by actual knowledge on the part of the claimant, (2) that a 
reasonable person could be expected to understand from the 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law.  

Specifically, the actual notices provided by the VA are clear 
and pertinent to the claimant's contentions.  Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006).  A reasonable person 
could be expected to understand from the July 2003 notice 
letter what was needed to substantiate a DIC benefits claim 
under 38 U.S.C. § 1318.

With respect to the duty to assist, VA met its duty to assist 
the appellant by retrieving the veteran's claims file, his 
death certificate, and the private medical treatment records.  
Thus, the Board is satisfied that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the appellant.


ORDER

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 
is denied.




REMAND

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

The Board finds that further development is needed before a 
decision can be issued on the merits of the appellant's claim 
for service connection for the cause of the veteran's death. 
 Further development would ensure that her due process 
rights, including those associated with 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2006), are met.  The specific 
bases for remand are set forth below.

Service connection for the cause of the veteran's death has 
been denied on the basis that the disorder leading to death -
- primarily biliary cirrhosis -- was not shown in service and 
was not related to hepatitis in service or to a service-
connected disability.  In several letters -- dated in July 
2003, March 2004 and September 2004 -- the appellant mentions 
either Agent Orange or "chemicals" to which the veteran was 
exposed while serving in Vietnam.  The record now before the 
Board does not show that the RO has developed or adjudicated 
the issue of service connection for the cause of the 
veteran's death based on Agent Orange exposure.   

VA has a duty to secure a medical examination or opinion if 
one is necessary to decide a claim for benefits.  See 38 
U.S.C.A. § 5103(A)(d)(1) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2006).  The record contains a December 2002 opinion 
concerning whether the veteran's death was related to acute 
hepatitis in service and/or service-connected disability, but 
there is no competent evidence that addresses whether the 
cause of death is related to herbicide exposure.  The United 
States Court of Appeals for the Federal Circuit has 
determined that an appellant is not precluded from 
establishing service connection with proof of actual direct 
causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994).  A medical opinion is necessary for the purpose 
of ascertaining whether herbicide exposure is implicated in 
the cause of the veteran's death. 

This will also give the appellant an opportunity to receive 
notice required by Dingess v. Nicholson, 19 Vet. App. 473 
(2006), and Hupp v. Nicholson, No. 30-1668 (U.S. Vet. App. 
July 18, 2007).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant with the notice 
required by Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (as the degree of 
disability and effective date of the 
disability are part of a claim for 
service connection, VA has a duty to 
notify claimants of the evidence needed 
to prove those parts of the claim), and 
Hupp v. Nicholson, No. 30-1668 (U.S. Vet. 
App. July 18, 2007) (appellant should 
specifically be provided (1) a statement 
of the conditions, if any, for which a 
veteran was service connected at the time 
of his or death; (2) an explanation of 
the evidence and information required to 
substantiate a DIC claim based on a 
previously service-connected condition; 
and (3) an explanation of the evidence 
and information required to substantiate 
a DIC claim based on a condition not yet 
service connected).  

2.  Secure a medical opinion to determine 
whether the veteran's cause of death was 
related to herbicide exposure in Vietnam. 
 The opinion should state whether it was 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
biliary cirrhosis and other causes 
leading to the veteran's death were 
related to herbicide exposure in Vietnam. 
 The claims folder and a copy of the 
REMAND should be made available for 
review.  A complete rationale for the 
opinion should be provided.  If the 
requested opinion cannot be given, the 
reason for the inability to give the 
opinion should be stated.

3. Thereafter, readjudicate the 
appellant's claims for entitlement to 
service connection for the veteran's 
cause of death, with specific 
consideration of whether the veteran's 
death was related to exposure to 
herbicides.  If the claim remains denied, 
issue a supplemental statement of the 
case (SSOC) to the appellant and her 
representative, and they should be given 
an opportunity to respond, before the 
case is returned to the Board.  An 
appropriate period of time should be 
allowed for response before the case is 
returned to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


